Case 2:20-cv-01680-RSWL-KS Document 11 Filed 06/26/20 Page 1 of 2 Page ID #:152
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-1680-RSWL (KS)                                       Date: June 26, 2020
 Title      Sergio Gil v. Rosemary Ndoh




 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Petitioners:                Attorneys Present for Defendants:

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On February 2, 2020, Petitioner, a California state prisoner proceeding pro se, filed
 a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt.
 No. 1.) On May 5, 2020, Respondent filed a Motion to Dismiss (the “Motion”) on the
 grounds that the Petition is untimely and not fully exhausted. (Dkt. No. 9.) Pursuant to
 the Court’s February 25, 2020 Order, Petitioner’s Opposition to that Motion was due within
 30 days of the service of the Motion—that is, no later than June 4, 2020. (See Dkt. No. 3
 at 3.)

         Three weeks have now passed since the date on which Petitioner’s opposition was
 due, and Petitioner has not filed a response to the Motion to Dismiss. Local Rule 7-12
 states that a party’s failure to file a required document such as an opposition to a motion
 “may be deemed consent to the granting [ ] of the motion.” Further, pursuant to Rule 41(b)
 of the Federal Rules of Civil Procedure, an action may be subject to involuntary dismissal
 if a Petitioner “fails to prosecute or to comply with these rules or a court order.” Thus, the
 Court could properly recommend dismissal of the action for Petitioner’s failure to oppose
 the Motion To Dismiss and to timely comply with the Court’s orders.

        However, in the interests of justice, Petitioner is ORDERED TO SHOW CAUSE
 on or before July 17, 2020 why the action should not be dismissed under Local Rule 7-12
 and Rule 41(b) of the Federal Rules of Civil Procedure. In order to discharge this Order
 and proceed with this action, Petitioner must file by the July 17, 2020 2020 deadline either:
 (1) a complete and detailed opposition (in a manner fully complying with the Local Rules)


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-01680-RSWL-KS Document 11 Filed 06/26/20 Page 2 of 2 Page ID #:153
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No.        CV 20-1680-RSWL (KS)                                     Date: June 26, 2020
 Title      Sergio Gil v. Rosemary Ndoh


 to the Motion to Dismiss; or (2) a request for an extension to file the Opposition
 accompanied by a sworn declaration (not to exceed 3 pages) establishing good cause for
 Petitioner’s failure to timely respond to the Motion to Dismiss.

        Alternatively, Petitioner may discharge this Order and dismiss this case by filing a
 signed document entitled a “Notice of Voluntary Dismissal” requesting the voluntary
 dismissal of the action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of
 Civil Procedure.

        Petitioner is cautioned that his failure to timely comply with this order will lead
 to a recommendation of dismissal based on Local Rule 7-12 and Rule 41 of the Federal
 Rules of Civil Procedure.




                                                                                                  :
                                                                  Initials of Preparer   gr




 CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
